United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
BAY PINES MEDICAL CENTER,
Bay Pines, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 05-943
Issued: May 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 15, 2005 appellant filed a timely appeal from a February 3, 2005 decision of
the Office of Workers’ Compensation Programs affirming her pay rate for compensation
purposes. Pursuant to 20 C.F.R. §§ 501.2(c) and 501(d)(3), the Board has jurisdiction over the
merits of the claim.
ISSUE
The issue is whether the Office properly determined that appellant’s wages from
concurrent, similar private-sector employment are not to be included in calculating her pay rate
for compensation purposes.
FACTUAL HISTORY
The Office accepted that on May 17, 2001 appellant, then a 53-year-old intensive care
nurse, sustained a cervical strain while restraining an unruly patient. She began full-time work
as a nurse at the employing establishment on January 19, 1999, in a fixed position within the

employing establishment at a fixed rate of pay. Appellant stopped work shortly after the
May 17, 2001 injury. She received wage-loss compensation on the daily rolls for total disability
beginning on July 16, 2001. The Office calculated appellant’s pay rate for compensation
purposes based on her full-time earnings as a nurse at the employing establishment, with an
effective date of June 1, 2001.
In a February 21, 2002 letter, appellant requested reimbursement for her inability to work
her second job as a private-sector intensive care nurse for StarMed Health Personnel Inc. She
submitted pay stubs showing earnings from October 17, 2000 to May 13, 2001.
In a March 4, 2003 letter, the Office advised appellant that her concurrent private-sector
employment did not entitle her to an expanded pay rate. The Office explained that, according to
5 U.S.C. § 8114, a full-time federal employee who has been “employed for 11 months prior to
his/her approved injury [was] not entitled to an expanded pay rate which would include any
concurrent employment.” The Office found that, as appellant was employed full time at the
employing establishment for more than 11 months prior to the May 17, 2001 injury, she was “not
entitled to reimbursement of lost concurrent” private-sector employment.
Appellant returned to work in a part-time light-duty position on August 15, 2002. She
received wage-loss compensation for intermittent absences through April 2004 and continuing.
The Office continued to base appellant’s wage-loss compensation on her earnings at the
employing establishment.
In an August 19, 2003 letter, appellant’s attorney representative asserted that she was
entitled to an expanded pay rate for her concurrent, similar private-sector employment. On
November 21, 2003 appellant filed a claim for compensation for “concurrent employment wage
loss” from May 17, 2001 onward.
By decision dated December 9, 2003, the Office denied appellant’s request for an
expanded pay rate on the grounds that she performed her federal job for more than 11 months
prior to the accepted May 17, 2001 injury. The Office found that appellant’s pay rate was
properly calculated under section 8114 of the Federal Employees’ Compensation Act.
Appellant requested an oral hearing, held December 1, 2004. At the hearing, she stated
that she worked concurrently as a nurse in the private sector and at the employing establishment
for more than one year prior to the May 17, 2001 injury. Appellant did not resume her
private-sector employment after the May 17, 2001 injury. She submitted federal tax documents
and pay stubs showing that she earned $3,981.00 in 2000 and $4,239.44 in 2001 as a
private-sector nurse.
By decision dated and finalized February 3, 2005, an Office hearing representative
affirmed the December 3, 2003 decision. The hearing representative found that appellant’s
“employment with StarMed [Health Personnel, Inc] [was] both concurrent and similar” to her
federal employment. However, according to the Office’s procedures, “a pay rate based on fulltime employment for at least 11 months prior to the injury may not be expanded to include the
pay earned in concurrent employment, even if such employment is similar [Emphasis in
original.]”

2

LEGAL PRECEDENT
The terms of the Act1 are specific as to the method and amount of payment of
compensation. Neither the Office nor the Board has the authority to enlarge the terms of the Act
or to award benefits under any terms other than those of the statute. The applicable provisions of
the Act specify that compensation for disability shall be computed on the basis of the employee’s
monthly pay as defined in the Act.2
With respect to the calculation of appellant’s pay rate for compensation purposes,
sections 8114(d)(1) and (2) of the Act provide for different methods of computation of average
annual earnings depending on whether the employee worked in the employment in which she
was injured substantially for the entire year immediately preceding the injury and would have
been afforded employment for substantially a whole year, except for the injury.3 Section
8114(d)(1) of the Act provides, in pertinent part, that average annual earnings are determined as
follows: “If the employee worked in the employment in which he was employed at the time of
his injury during substantially the whole year immediately preceding the injury and the
employment was in a position for which an annual rate of pay -- (A) was fixed, the average
annual earnings are the annual rate of pay.” Section 8114(d)(3) of the Act provides an
alternative method for determination of pay to be used for compensation purposes when the
methods provided in the foregoing sections of the Act cannot be applied reasonably and fairly.4
ANALYSIS
Appellant worked at the employing establishment as a full-time nurse beginning on
January 19, 1999, at a fixed rate of pay. The Office accepted that she sustained a cervical strain
on May 17, 2001. Appellant received wage-loss compensation for periods of total and partial
disability from July 6, 2001 onward. As she worked full time at the employing establishment for
more than the whole year prior to the May 17, 2001 injury, the Office computed her
compensation pay rate using her actual earnings. Appellant contended that she was entitled to an
expanded pay rate as she worked as an intensive care nurse in the private sector concurrently
with her federal employment. By a December 9, 2003 decision affirmed on February 3, 2005,
the Office denied appellant’s request for an expanded pay rate as she had worked full time in her
federal position for more than one year prior to the accepted May 17, 2001 injury.
The Board finds that the Office properly computed appellant’s pay rate for compensation
purposes. Appellant worked full time in the date-of-injury position during substantially the
whole year before the injury. Her employment was in a fixed position with the employing
establishment. Therefore, for calculation of appellant’s pay rate section 8114(d)(1) of the Act
does apply.
1

5 U.S.C. § 8114(d)(1), (2).

2

Gerald A. Karth, 48 ECAB 194, 197 (1996).

3

5 U.S.C. § 8114(d)(1), (2).

4

Id. at § 8114(d)(3).

3

Appellant alleged that, to fairly compensate for her loss of income, the Office should
include her earnings as a private sector nurse in computing her pay rate. However, in this case,
subsection (d)(1) clearly applies, as explained above. Further, the Office’s procedures provide:
“A pay rate based on full-time federal employment for at least 11 months prior to the injury may
not be expanded to include the pay earned in concurrent employment, even if that employment is
similar to the federal duties.”5 Appellant was a full time, fixed employee who worked for the
employing establishment during substantially the whole year prior to her injury. Her employing
establishment earnings, therefore, constitute her average annual earnings for purposes of
computing her pay rate. Thus, the Office’s February 3, 2005 decision is proper under the law
and facts of this case.6
CONCLUSION
The Board finds that the Office properly determined that appellant’s wages from
concurrent, similar private-sector employment are not to be included in calculating her pay rate
for compensation purposes.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.4(a)(3)(a)
(April 2002).
6

The Office’s finding of similar private-sector employment distinguishes the present case from Irwin E.
Goldman, 23 ECAB 6 (1971). Pasqual Torna, 35 ECAB 1110 (1984); and Clifford F. Russell, 37 ECAB 567
(1986), wherein each claimant’s concurrent private-sector employment was found to be dissimilar from his federal
employment. The present case may also be distinguished from Daniel Shaw, 50 ECAB 339 (1999). In Shaw, the
Board found that transcript fees the employee received under employing establishment regulations constituted
consideration for federal employment and must be included in his wage-basis calculation. However, the claimant
did not have similar, concurrent private-sector employment.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 3, 2005 is affirmed.
Issued: May 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

